Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449 (filed on 07/27/2020).
            The numerous references and materials listed on the submitted Non-patent Literature sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of Non-patent Literature that are "material," applicants should make that reference known to the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 191 are rejected under 35 U.S.C. 103 as being unpatentable over Tidhar (US 20150138534 hereinafter Tidhar) and in further view of Pruet et al. (US 20100211333 hereinafter Pruet). 
As to claim 1, Tidhar teaches an infrared (IR) imaging system ([0006]) for quantifying one or more parameters of a gas leak having a gaseous emission rate, the imaging system ([0002] muzzle flash and S120 in FIG. 4) comprising: 
an optical system including an optical focal plane array (FPA) unit, the optical system having components defining at least two optical channels thereof, said at least 
a data-processing unit comprising one or more processors, said data-processing unit configured to acquire multispectral optical data from the IR radiation received at the optical FPA unit ([0015]). 
However, Tidhar does not explicitly disclose output gaseous emission rate data for a gaseous leak.
Pruet teaches output gaseous emission rate data for a gaseous leak ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tidhar by having output gaseous emission rate data for a gaseous leak for the benefit including predicting harmful or unintended gas leak for a user or surrounding environment and using the rate for proper plan for a respond to it.  
As to claim 191, Tidhar when in modified by Pruet teaches the IR imaging system of Claim 1. 
However, Tidhar does not explicitly disclose said data-processing unit being configured to provide said gaseous emission rate data in real time.
Pruet teaches said data-processing unit being configured to provide said gaseous emission rate data in real time ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tidhar by having said data-processing unit being configured to provide said gaseous emission 
Claims 192-195 are rejected under 35 U.S.C. 103 as being unpatentable over Tidhar and in further view of Pruet and Furry (US 20060091310 hereinafter Furry). 
As to claim 192, Tidhar when in modified by Pruet teaches IR imaging system of Claim 1. 
However, Tidhar does not explicitly teach disclose said data-processing unit is configured to provide an alert when said gaseous leak has been detected.
Furry teaches said data-processing unit is configured to provide an alert when said gaseous leak has been detected ([0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tidhar by having data-processing unit is configured to provide an alert when said gaseous leak has been detected for the benefit including predicting harmful or unintended gas leak for a user or surrounding environment and using the rate for proper plan for a respond to it in urgent case.
As to claim 193, Tidhar when in modified by Pruet teaches IR imaging system of Claim 1. 
However, Tidhar does not explicitly teach said data-processing unit is configured to generate an image of a gas cloud comprising emission from said gaseous leak.
Furry teaches said data-processing unit is configured to generate an image of a gas cloud comprising emission from said gaseous leak ([0108]).

As to claim 194, Tidhar when in modified by Pruet and Furry teaches IR imaging system of Claim 193. 
However, Tidhar does not explicitly teach said cloud is superimposed on an image of a site where said gaseous leak is located.
Furry teaches said cloud is superimposed on an image of a site where said gaseous leak is located ([0108] and FIG. 23A-D and 25s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tidhar by having said cloud is superimposed on an image of a site where said gaseous leak is located for the benefit including to enhance gas visualization by superimpose with a background/non-gaseous status or superimposing multiple time frame images etc. 
As to claim 195, Tidhar when in modified by Pruet and Furry teaches IR imaging system of Claim 193. 
However, Tidhar does not explicitly teach false coloring of said gas cloud provides quantitative data regarding said gaseous leak.
Furry teaches false coloring of said gas cloud provides quantitative data regarding said gaseous leak ([0120]).
. 
Claims 197-200 are rejected under 35 U.S.C. 103 as being unpatentable over Tidhar and in further view of Pruet and Burk et al. ( WO 2014106122 hereinafter Burk). 
As to claim 197, Tidhar when in modified by Pruet teaches the IR imaging system of Claim 1. 
However, Tidhar does not explicitly teach said data-processing unit is configured to determine a quantity of gas using one or more of a specification of the FPA unit, a specification of the optical system, or a distance of the optical system to the gaseous leak.
Burk teaches said data-processing unit is configured to determine a quantity of gas using one or more of a specification of the FPA unit (CCD image reader), a specification of the optical system, or a distance of the optical system to the gaseous leak (amount of diffusing BD gas determined by the size of the reacted and cooled area of the CCD reader page 36 last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tidhar by having said data-processing unit is configured to determine a quantity of gas using one or more of a specification of the FPA unit, a specification of the optical system, or a 
As to claim 198, Tidhar when in modified by Pruet and Burk teaches system of Claim 197.
Tidhar further teaches said specification of the FPA unit comprises pixel size ([0064]).
As to claim 199, Tidhar when in modified by Pruet and Burk teaches system of Claim 197.
Tidhar further teaches said specification of the optical system comprises focal length (11 or 12 in FIG. 5 or 111 in FIG. 6, every convex lens has positive focal length). 
As to claim 200, Tidhar when in modified by Pruet and Burk teaches system of Claim 197.
However, Tidhar does not explicitly teach said data-processing unit is configured to use a projected area of a pixel corresponding to a gas cloud to determine a quantity of the gas.
Burk teaches said data-processing unit is configured to use a projected area of a pixel corresponding to a gas cloud to determine a quantity of the gas (amount of diffusing BD gas determined by the size of the reacted and cooled area of the CCD reader page 36 last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tidhar by  providing user proper information for estimation of a gas quantity by using one of most common/accurate/reliable FPA reader which uses array of pixels such as CCD.
Response to Arguments
Response to arguments on 103

Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
As to claim 1, applicant argues, 

    PNG
    media_image1.png
    181
    819
    media_image1.png
    Greyscale

However, it is not persuasive.
First, the claim is not reciting argued “one signal optical FPA unit” 
Second, it is not clear exactly what limitation has not been taught by Tidhar among the recited limitation.
As copied in applicant’s response, Tidhar clearly discloses, two optical channels (first channel and second channel) positioned to transfer IR radiation incident on the optical system (the system including optical channels) towards the optical FPA unit (first and second FPA of Tidhar can be called as a FPA unit ). 
an optical system including an optical focal plane array (FPA) unit, the optical system having components defining at least two optical channels thereof, said at least two optical channels being spatially and spectrally different from one another, each of the at least two optical channels positioned to transfer IR radiation incident on the optical system towards the optical FPA unit.”
Instant application is requiring optical system to include FPA unit and having components defining two optical channels, and there is no requirement that FPA and the components (defining two optical channels) should be a separate and independent object. 
As Tidhar ([0020]), a part of FPA array unit (first FPA) could be indicated as one channel and the other part of FPA array unit (second FPA) could be understood as second channel. 
Furthermore, in arguendo, even if they were two separate and distinctive object, Tidhar still teaches a separate optical channels 13 and 14 as shown in FIG.5 (FPA 151 and 161 as a one FPA unit which can be spatially registered by processing module 20 using defined mapping links corresponding pixels as taught by Tidhar ([0065]). 
If the applicant was trying to claim, single FPA unit which is comprised of one body of FPA, the claim is not claiming the additional limitation.
Therefore, the rejection is proper and thus maintained. 
Applicant further argues, dependent claims based upon the dependencies on the claim1, and with the provided same reason applies. 
Response to argument on IDS
The examiner has reviewed applicant’s opinion on the obligation. However, the obligation would depend on within a reasonable realm of a work load for the examiner. Current 214 NPL along with 28 FPL with pages ranges up to 243 pages in one NPL, are not within the ability of examiner who is under counting system of USPTO. Every application should be treated fairly with similar time contribution. However, applicant’s instant application (with the provided IDS to be properly reviewed) would require at least three times more time contribution to average applications. 
If the applicant seriously requires to review the provided NPL and FPL to be reviewed, please provide relevant citations of each applications 

Allowable Subject Matter
Claim 196 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claim 196, none of the prior art alone or in combination disclose or teach of false coloring of said gas cloud indicates concentration of a gas associated with said gaseous leak, an estimate of an amount of the gas, an estimate of a number of particles of the gas, an estimate of a weight of the gas, or an estimate of an equivalent volume of the gas at a given pressure along with other limitations in the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886